Case: 18-60441      Document: 00514938107         Page: 1    Date Filed: 05/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 18-60441                                May 1, 2019
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

SAN JUANA ALVAREZ-DE SAUCEDA,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A091 374 218


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       San Juana Alvarez-De Sauceda is a native and citizen of Mexico who was
removed to that country in 2008. In 2016 she filed an untimely motion to
reopen her removal proceedings, arguing that her former attorney erroneously
advised that she did not qualify for any relief from removal. The immigration
judge (IJ) determined that Alvarez-De Sauceda had not established the due
diligence necessary to warrant equitable tolling. The Board of Immigration


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60441     Document: 00514938107     Page: 2   Date Filed: 05/01/2019


                                  No. 18-60441

Appeals (BIA) affirmed that decision and dismissed the appeal. Alvarez-De
Sauceda now petitions for review of the BIA’s decision.
      We generally have jurisdiction to review a decision refusing to reopen a
final order of removal. Mata v. Lynch, 135 S. Ct. 2150, 2154 (2015). In this
case, however, because Alvarez-De Sauceda was convicted of possessing a
controlled substance, this court’s review is limited to considering constitutional
claims or questions of law. 8 U.S.C. § 1252(a)(2)(C); Diaz v. Sessions, 894 F.3d
222, 226 (5th Cir. 2018).
      Equitable tolling of 8 U.S.C. § 1229a(c)(7)’s 90-day deadline is warranted
only if the litigant establishes “(1) that he has been pursuing his rights
diligently, and (2) that some extraordinary circumstance stood in his way and
prevented timely filing.” Lugo-Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir.
2016) (internal quotation marks and citation omitted).        The due-diligence
analysis is a factual one; we have jurisdiction only to consider a claim that the
BIA applied an erroneous legal standard in performing that analysis. See Diaz,
894 F.3d at 226; Penalva v. Sessions, 884 F.3d 521, 525 (5th Cir. 2018). When
the motion to reopen is based on a claim of ineffective assistance of counsel, a
constitutional claim involving a mix of factual and legal questions, we have
jurisdiction to review a decision that the extraordinary-circumstance prong
was not met. See Diaz, 894 F.3d at 226. Only the due-diligence prong is at
issue here. We review the BIA’s decision but may review the IJ’s decision
where, as here, that decision had some impact on the BIA’s decision. Mikhael
v. INS, 115 F.3d 299, 302 (5th Cir. 1997).
      First, Alvarez-De Sauceda maintains that the BIA erred in failing to give
due consideration to the reality of many departed aliens as stated in Lugo-
Resendez, 831 F.3d at 344-45. However, “the doctrine of equitable tolling does
not lend itself to bright-line rules,” id. at 344 (internal quotation marks and



                                        2
    Case: 18-60441     Document: 00514938107      Page: 3   Date Filed: 05/01/2019


                                  No. 18-60441

citation omitted), and the reality of Alvarez-De Sauceda’s situation varies
greatly from that of Lugo-Resendez. Second, Alvarez-De Sauceda contends
that the BIA considered impermissible factors. Contrary to her assertion,
nothing in Lugo-Resendez confines the BIA’s due-diligence analysis to the
actions she took prior to her motion to reopen. Further the facts of her quick
return to this country and her criminal history are relevant to the BIA’s due-
diligence analysis as they informed the question whether she was unaware of
her potential rights or unable to take reasonable steps to pursue those rights.
Third, Alvarez-De Sauceda contends that the BIA failed to take into account
crucial and relevant evidence regarding the actions she took after learning that
she had grounds for reopening her immigration proceedings. Although the
BIA’s decision in this regard was succinct, it agreed with the IJ’s extensive
factual analysis and legal conclusions. This was permissible. See Mikhael, 115
F.3d at 302. Alvarez-De Sauceda has not shown any legal error attendant to
the BIA’s due-diligence analysis, and this claim is denied. To the extent that
the claim raises any factual issues, it is dismissed for lack of jurisdiction.
      Likewise, we deny Alvarez-De Sauceda’s claim that the IJ violated her
Fifth Amendment right to due process at the hearing on her motion to reopen
by being biased against her. “[N]o liberty interest exists in a motion to reopen,
and therefore due process claims are not cognizable in the context of reopening
proceedings.” Mejia v. Whitaker, 913 F.3d 482, 490 (5th Cir. 2019).
      Finally, Alvarez-De Sauceda argues that the BIA committed legal error
in affirming the IJ’s decision that sua sponte reopening of her proceedings was
not warranted. Despite our long-held position that we lack jurisdiction to
consider the denial of a sua sponte, i.e., regulatory, motion to reopen, see Diaz,
894 F.3d at 228; Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 248-50 (5th Cir.
2004), overruled on other grounds by Mata, 135 S. Ct. at 2155-56, she insists



                                         3
    Case: 18-60441    Document: 00514938107     Page: 4   Date Filed: 05/01/2019


                                 No. 18-60441

that grounds exist for exercising such jurisdiction. One panel of this court may
not overrule another panel absent an intervening en banc decision of this court
or a decision of the Supreme Court. See Burge v. Parish of St. Tammany, 187
F.3d 452, 466 (5th Cir. 1999).    Thus, the claim challenging the denial of
Alvarez-De Sauceda’s sua sponte motion to reopen is dismissed for lack of
jurisdiction.
      In light of the foregoing, the petition for review is DENIED IN PART and
DISMISSED IN PART.




                                       4